           Case 1:17-vv-00728-UNJ Document 52 Filed 08/14/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0728V
                                      Filed: May 9, 2019
                                        UNPUBLISHED


    LING CHEN,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                        Respondent.


Joseph Alexander Vuckovich, Maglio Christopher & Toale, PA, Washington, DC, for
       petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 1, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury causally related to an
adverse reaction to the influenza vaccine she received on January 28, 2016. Petition at
¶¶ 1-2, 6. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On April 30, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her left shoulder injury. On May 9, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $81,629.13,

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00728-UNJ Document 52 Filed 08/14/19 Page 2 of 4



representing compensation in the amount of $80,000.00 for actual and projected pain
and suffering and $1,629.13 for past unreimbursable expenses. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id. at
2. Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $81,629.13, representing compensation in the
amount of $80,000.00 for actual and projected pain and suffering and $1,629.13
for actual unreimbursable expenses, in the form of a check payable to petitioner,
Ling Chen. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               Case 1:17-vv-00728-UNJ Document 52 Filed 08/14/19 Page 3 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 LING CHEN,

                   Petitioner,

 v.                                                     No. 17-728V
                                                        Chief Special Master Dorsey
 SECRETARY OF HEALTH AND                                ECF
 HUMAN SERVICES,

                   Respondent.


                             PROFFER ON AWARD OF DAMAGES

          On June 1, 2017, Ling Chen (“petitioner”) filed a petition for compensation (“Petition”)

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on April 30, 2018. Based on Respondent’s Rule

4(c) Report, the Chief Special Master found petitioner entitled to compensation.

I.    Items of Compensation

          A.      Pain and Suffering

          Respondent proffers that petitioner should be awarded $80,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.      Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,629.13. Petitioner agrees.
                                                 1
           Case 1:17-vv-00728-UNJ Document 52 Filed 08/14/19 Page 4 of 4




II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $81,629.13, in the form of a check made payable to

petitioner. 1 This lump sum payment represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                              s/Jennifer L. Reynaud
                                             JENNIFER L. REYNAUD
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 305-1586
Date: May 9, 2019




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                2
